DETAILED ACTION
Status of Claims:
Claims 1-3 and 5-21 are pending.
Claims 1, 5, and 10 are amended.
Claims 19-21 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. The applicant argues that Kanai does not teach the aerobic tank directly connected to a solid-liquid separation device. The applicant is correct that the aerobic tank 10 is not directly connected to the solid-liquid separation device. However the aerobic tank 12 (nitrification tank 12) is directly connected to the solid-liquid separation device. The applicant further argues that it would not have been obvious to one skilled in the art to measure the ammonium nitrogen concentration remaining in the aerobic tank 12 because the ammonium nitrogen concentration is measured in aerobic tank 10. This argument is not persuasive because Kania teaches that the second nitrification tank 12 is required to oxidize the ammonia nitrogen (see para. 0028). As ammonia nitrogen is being treated in both reactors and both reactors are aerobic it would have been obvious to one skilled in the art to add the ammonia measurement in the first nitrification tank of Kanai to the second nitrification tank of Kanai because it is the simple addition of a known control step to a known reactor, obviously resulting control of the aeration, with an expectation of success (see MPEP 2143, A). 
The applicant argues that the present claims demonstrate unexpected and superior results. This argument is not persuasive, first because it is well known that granular sludge improves (speeds up) biological reactions (see Kanai para. 0004) and second because Kanai teaches the use of granular sludge in the aerobic reactor. Although the applicant shows a change in the nitrogen removal with respect to examples using a granule formation tank and those without a granule formation tank, there is not showing of unexpected results between a reactor with a granule formation tank and that with granules added from an unspecified source or generated in the reactor. It is further noted that the examples referenced by the applicant do not hold the flow rate constant between all examples. 
Regarding the Declaration, the arguments are not persuasive for the reasons stated above. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 5:
	The claims state “a solid-liquid separating….a solid-liquid separation device.” It is not clear if the solid-liquid separating is required to be performed by the solid-liquid separation device or if the solid-liquid separation device is separate from the step of solid-liquid separating. 

Regarding Claim 10:
	The claim refers to “a solid-liquid separation unit” and “a solid-liquid separation device.” It is not clear if these are the same elements or not. 

Regarding Claim 21:
	The claim refers to the “device of Claim 1.” This limitation renders the claim indefinite because claim 1 is not directed to a device. For the purposes of examination claim 21 will be interpreted as depending from claim 10. 

Regarding Claims 19-21:
	The claims refer to an “abundance ratio of the granules within the sludge.” This limitation renders the claim indefinite because it is not clear what the “abundance ratio” is limited to. It is not clear if the abundance ratio is intended to be the percentage of granular sludge to total sludge or total volume of the reactor. It is further not clear if the abundance ratio is a percentage of the total sludge how the quantity of total sludge is determined. Specifically if it is a ratio of weight, volume or height and if it is based on a settled sludge amount or some other means for determining the amount of total sludge and the amount of sludge granules. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5-7, 9-11, 13-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) and Yamamura et al. (JP 2008-284427 A, as cited in the IDS).

Regarding Claim 1:
	Kanai teaches a water treatment method for treating a water to be treated
containing organic matter and a nitrogen component (see translation, para. 0018), the method
comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank (nitrification tanks 10, 10a, 12) (see Fig. 1-5), an aerobic biological treatment of the inflow water to be treated using a sludge containing granules (nitrification tank 12 is a biological treatment method such as floating activated sludge method or activated sludge is self-granulated sludge method, or a combination of the floating activated sludge method or granular sludge method with a fixed bed, fluidized bed) (see translation, para. 0024), solid-liquid separating for performing a solid-liquid separation of a biologically treated liquid inside the aerobic tank into a treated water and a concentrated sludge (a solid-liquid separation vessel
16, 40) (see Fig. 1-5), and a sludge returning for returning the concentrated sludge obtained during the solid-liquid separating to upstream of the biological treatment device (a sludge return line 8) (see Fig. 1-5), wherein an ammonium nitrogen concentration remaining as a result of a nitrification reaction in an aerobic tank is measured, and an aeration amount of an oxygen-containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range (it is preferable to control the ammonia nitrogen in the nitrification tank so that the ammonia nitrogen concentration is 3 mg-N/L or more; the control unit 24 controls the opening amount of the valve Vl or like of the aeration device 33 based on the ammonia concentration measurement result to adjust the aeration air amount. In nitrification tank 10) (see translation, para. 0010 and 0022) and wherein the aerobic tank (nitrification tank 12) is connected directly to a solid-liquid separation device (see fig. 1).
	Kanai does not explicitly teach the water containing phosphorus, wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device or teach that the aerobic tank (nitrification tank 12) connected directly to the solid-liquid separation device includes the step of measuring the ammonium nitrogen concentration remaining and an aeration amount of the oxygen containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range. It would have been obvious to one skilled in the art to add the ammonia measurement in the first nitrification tank of Kanai to the second nitrification tank of Kanai because it is the simple addition of a known control step to a known reactor, obviously resulting control of the aeration, with an expectation of success (see MPEP 2143, A). 
	Yamamura teaches a water treatment method for treating a water to be treated containing organic matter, phosphorous, and a nitrogen component (decomposes nitrogen-containing compounds, phosphorous, and organic compounds) (see translation, para. 0009), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have granules formed and supplied from a granule formation tank outside the biological treatment device as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see Yamamura translation, para. 0053). It would have further been obvious to treat water containing phosphorous, as disclosed by Yamamura with the method of Kanai because granular sludge is known to be able to treat phosphorus (see Yamamura para. 0005) and through routine experimentation one skilled in the art would have found appropriate sources of waste water to treat with a known method. 

Regarding Claim 2:
	Kanai, as modified, teaches the water treatment method according to Claim 1, wherein an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that an ammonium nitrogen concentration in an outflow portion of the aerobic tank falls within a range from at least 0.5 mgN/L to not more than 5 mgN/L the concentration of ammoniacal nitrogen flowing into the third nitrification tank is preferably 3 mg-N/L or more) (see Kanai translation, para. 0042).
	Kanai does not explicitly teach that the ammonium nitrogen concentration range is to not more than 5 mgN/L. However, absent a showing of new and unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 (I)).

Regarding Claim 5:
	Kanai teaches a water treatment method for treating a water to be treated
containing organic matter and a nitrogen component (see translation, para. 0018), the method
comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank (nitrification tanks 10, 10a, 12) (see Fig. 1-5), an aerobic biological treatment of the inflow water to be treated using a sludge containing granules (nitrification tank 10 is a biological treatment method such as floating activated sludge method or activated sludge is self-granulated sludge method, or a combination of the floating activated sludge method or granular sludge method with a fixed bed, fluidized bed) (see translation, para. 0024), solid-liquid separating for performing a solid-liquid separation of a biologically treated liquid inside the aerobic tank into a treated water and a concentrated sludge (a solid-liquid separation vessel
16, 40) (see Fig. 1-5), and a sludge returning for returning the concentrated sludge obtained during the solid-liquid separating to upstream of the biological treatment device (a sludge return line 8) (see Fig. 1-5), wherein an ammonium nitrogen concentration remaining as a result of a nitrification reaction in the aerobic tank is measured, and an aeration amount of an oxygen-containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range (it is preferable to control the ammonia nitrogen in the nitrification tank so that the ammonia nitrogen concentration is 3 mg-N/L or more; the control unit 24 controls the opening amount of the valve Vl or like of the aeration device 33 based on the ammonia concentration measurement result to adjust the aeration air amount) (see translation, para. 0010 and 0022) and wherein the aerobic tank (nitrification tank 12) is connected directly to a solid-liquid separation device (see fig. 1).
	Kanai does not explicitly teach the water containing phosphorus, wherein the granules are formed in a granule formation tank that is formed by partitioning off a portion of the aerobic tank, and are supplied from the granule  formation tank to the biological treatment device or teach that the aerobic tank (nitrification tank 12) connected directly to the solid-liquid separation device includes the step of measuring the ammonium nitrogen concentration remaining and an aeration amount of the oxygen containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range. It would have been obvious to one skilled in the art to add the ammonia measurement in the first nitrification tank of Kanai to the second nitrification tank of Kanai because it is the simple addition of a known control step to a known reactor, obviously resulting control of the aeration, with an expectation of success (see MPEP 2143, A). 
	Yamamura teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1).
	Yamamura does not explicitly teach that the granule formation tank is provided by partitioning off a portion of the aerobic tank. However, Yamamura further teaches the partitioning of tanks (see Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tank 2A of Yamamura to be partitioned to provide the granule formation tank because applying a known technique to a known device achieves predictable results to perform the functions of each tank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have granules formed and supplied from a granule formation tank outside the biological treatment device as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see Yamamura translation, para. 0053). It would have further been obvious to treat water containing phosphorous, as disclosed by Yamamura with the method of Kanai because granular sludge is known to be able to treat phosphorus (see Yamamura para. 0005) and through routine experimentation one skilled in the art would have found appropriate sources of waste water to treat with a known method. 

Regarding Claim 6:
	Kanai, as modified by Yamamura, teaches the water treatment method according to claim 4, wherein the granule formation tank is a sequencing batch reaction tank (the batchtype granule production tank 20) (see Yamamura translation, para. 0033).

Regarding Claim 7:
	Kanai, as previously modified, teaches the water treatment method according to claim 1, wherein the ammonium nitrogen concentration remaining as a result of a nitrification reaction in the aerobic tank is measured by an ammonia measurement device installed at least in an end portion of the aerobic tank (ammonia meter 34 is depicted to be at an end portion of tank 10, 10a; the term "end" is broadly interpreted to mean any portion that is in proximity to a side of the tank) (see Fig. 1-5). 

Regarding Claim 9:
	Kanai, as modified, teaches the water treatment method according to claim 1, wherein an effective water depth of the biological treatment device containing the aerobic tank is 5 m or less (water surface height of approx. 225 mm, 320 mm, 340 mm) (see Kanai, translation, para. 0047 and 0050).

Regarding Claim 10:
	Kanai teaches the water treatment device for treating a water to be treated
containing organic matter, phosphors (the device is not limited by the intended waste to be treated) and a nitrogen component (see Fig. 1-5), the water treatment device comprising: a biological treatment device that contains at least an aerobic tank (a nitrification tank 10, 10a, 12) and an oxygen-containing gas supply unit for supplying an oxygen-containing gas to the aerobic tank (an aeration device 33, 37), and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (the nitrification tank 10 is a biological treatment method such as floating activated sludge method or activated sludge is self-granulated sludge method, or a combination of the floating activated sludge method or granular sludge method with a fixed bed, fluidized bed) (see translation, para. 0024),
a solid-liquid separation unit that performs a solid-liquid separation of a biologically treated
liquid inside the aerobic tank into a treated water and a concentrated sludge (a solid-liquid separation tank 16, 40), a sludge return unit that returns the concentrated sludge obtained in the solid-liquid separation unit to upstream of the biological treatment device (a sludge return line 18), an ammonium nitrogen concentration measurement unit that measures an ammonium nitrogen concentration remaining as a result of a nitrification reaction in the aerobic tank (an ammonia meter 34), and a control unit that controls an aeration amount of the oxygen-containing gas introduced into the aerobic tank so that an ammonium nitrogen concentration measured by the ammonium nitrogen concentration measurement unit falls within a prescribed range (it is preferable to control the ammonia nitrogen in the nitrification tank so that the ammonia nitrogen concentration is 3 mg-N/L or more; the control unit 24 controls the opening amount of the valve Vl or like of the aeration device 33 based on the ammonia concentration measurement result to adjust the aeration air amount) (see translation, para. 0010 and 0022), wherein the aerobic tank (nitrification tank 12) is connected directly to a solid-liquid separation device (see fig. 1).
	Kanai does not explicitly teach water containing phosphorus or teach that the aerobic tank (nitrification tank 12) connected directly to the solid-liquid separation device includes the step of measuring the ammonium nitrogen concentration remaining and an aeration amount of the oxygen containing gas introduced into the aerobic tank is controlled so that the measured ammonium nitrogen concentration falls within a prescribed range. It would have been obvious to one skilled in the art to add the ammonia measurement in the first nitrification tank of Kanai to the second nitrification tank of Kanai because it is the simple addition of a known control step to a known reactor, obviously resulting control of the aeration, with an expectation of success (see MPEP 2143, A). 
	Yamamura teaches a water treatment device for treating a water to be treated containing organic matter, phosphorus, and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009),
	It would have been obvious to one skilled in the art before the effective filing date of the invention to use the device of Kanai to treat water containing phosphorous, as disclosed by Yamamura because granular sludge is known to be able to treat phosphorus (see Yamamura para. 0005) and through routine experimentation one skilled in the art would have found appropriate sources of waste water to treat with a known method. 


Regarding Claim 11:
	Kanai, as modified, teaches the water treatment device according to claim 10, wherein
the control unit controls an aeration amount of the oxygen-containing gas introduced into the aerobic tank so that an ammonium nitrogen concentration in the outflow portion of the aerobic tank, measured using the ammonium nitrogen concentration measurement unit, (see claim 10 above) falls within a range of at least 0.5 mgN/L (the concentration of ammoniacal nitrogen flowing into the third nitrification tank is preferably 3 mg-N/L or more) (see Kanai translation, para. 0042).
	Kanai does not explicitly teach that the ammonium nitrogen concentration range is to not more than 5 mgN/L. However, absent a showing of new and unexpected results, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05 (I)).

Regarding Claim 13:
	Kanai teaches the water treatment device according to claim 10.
	Kanai does not explicitly teach wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device.
	Yamamura teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank installed outside the biological treatment device, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1). 
	It would have been  obvious to one of ordinary skill in the art before the effective filing date to modify the water treatment device of Kanai to have granules formed and supplied from a granule formation tank outside the biological treatment device as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding Claim 14:
	Kania teaches the water treatment device according to claim 10.
	Kanai does not explicitly teach wherein the granules are formed in a granule formation tank that is provided by partitioning off a portion of the aerobic tank, and are supplied from the granule formation tank to the biological treatment device.
	Yamamura teaches a water treatment device for treating a water to be treated containing organic matter and a nitrogen component (decomposes nitrogen-containing compounds and organic compounds) (see translation, para. 0009), the device comprising: a biological treatment device that contains at least an aerobic tank, and conducts an aerobic biological treatment of an inflow water to be treated using a sludge containing granules (apparatus 100 in which granulated sludge is used, a biological treatment tank 2A for treating under an aerobic condition) (see translation, Abstract), wherein the granules are formed in a granule formation tank, and are supplied from the granule formation tank to the biological treatment device (aerobic granule sludge produced in granule production tank 20 of the granule sludge generation apparatus 10 is introduced into the biological treatment tank 2A) (see translation, para. 0024; Fig. 1).
	Yamamura does not explicitly teach that the granule formation tank is provided by partitioning off a portion of the aerobic tank. However, Yamamura further teaches the partitioning of tanks (see Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tank 2A of Yamamura to be partitioned to provide the granule formation tank because applying a known technique to a known device achieves predictable results to perform the functions of each tank.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to	modify the water treatment device of Kanai to have granules formed and supplied from a granule formation tank partitioned from the aerobic tank as taught by Yamamura because the treatment efficiency can be improved and the volume of the aerobic tank may be reduced (see translation, para. 0053).

Regarding Claim 15:
	Kania, as previously modified, teaches the water treatment device according to claim 13, wherein the granule formation tank is a sequencing batch reaction tank (the batch-type granule production tank 20) (see Yamamura translation, para. 0033).

Regarding Claim 16:
	Kania teaches the water treatment device according to claim 10, wherein
the ammonium nitrogen concentration measurement unit is installed in an end portion of the aerobic tank (ammonia meter 34 is depicted to be at an end portion of tank 10, 10a; the term "end" is broadly interpreted to mean any portion that is in proximity to a side of the tank) (see Fig. 1-5).

Regarding Claim 18:
	Kania teaches the water treatment device according to claim 10, wherein an effective water depth of the biological treatment device containing the aerobic tank is 5 m or less (water surface height of approx. 225 mm, 320 mm, 340 mm) (see Kanai, translation, para. 0047 and 0050).

Regarding Claims 19-21:
	Kanai, as previously modified, teaches the methods according to claims 1 and 5, and the device according to claim 10. Kanai further teaches that granular sludge is added to the reactor (nitrification granules are used) (see Kanai para. 0051) and the reactor is operated in a granular sludge method (see Kanai para. 0047).
	Kanai does not explicitly teach an abundance ratio of the granules within the sludge. Kanai further teaches that granules are known to increase the speed of a biological reaction (see Kanai para. 0004). Therefore it would have been obvious to one skilled in the art to increase the concentrations of granules in the sludge to at least an abundance ration of 15% in order to increase the speed of the reaction. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) and Yamamura et al. (JP 2008-284427 A, as cited in the IDS) as applied to claim 1 above, and further in view of Miyake et al (WO 2016/056367 A1, as cited in the IDS).

Regarding Claim 3:
	Kania, as previously modified, teaches the water treatment method according to claim 1.
	Kania does not explicitly teach wherein a particle size of the granules is at least 200 μm, and a sludge concentration in the aerobic tank is at least 2,000 mg/L.
	Miyake teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (see translation, para. 5 on p. 7), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules, wherein a particle size of the granules is at least 200 μm (sludge has an average particle diameter of 0.2 mm or more) (see translation, para. 1 on p. 14), and a sludge concentration in the aerobic tank is at least 2,000 mg/L (sludge concentration in the range of 2,000 to 20,000 mg/L or 3,000 to 30,000 mg/L) (see translation, para. 6 on p. 7; para. 3 on p. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have sludge granules with the particle size and sludge concentration as taught by Miyake because such sludge granules and concentration enable high-speed processing of the water to be treated (see Miyake translation, p. 2, para. 4; p. 3, para. 1).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) and Yamamura et al. (JP 2008-284427 A, as cited in the IDS) as applied to claim 10 above, and further in view of Miyake et al (WO 2016/056367 A1, as cited in the IDS).

Regarding Claim 12:
	Kania, as previously modified, teaches the water treatment device according to claim 10.
	Kania does not explicitly teach wherein a particle size of the granules is at least 200 μm, and a sludge concentration in the aerobic tank is at least 2,000 mg/L.
	Miyake teaches a water treatment method for treating a water to be treated containing organic matter and a nitrogen component (see translation, para. 5 on p. 7), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, and aerobic biological treatment of the inflow water to be treated using a sludge containing granules, wherein a particle size of the granules is at least 200 μm (sludge has an average particle diameter of 0.2 mm or more) (see translation, para. 1 on p. 14), and a sludge concentration in the aerobic tank is at least 2,000 mg/L (sludge concentration in the range of 2,000 to 20,000 mg/L or 3,000 to 30,000 mg/L) (see translation, para. 6 on p. 7; para. 3 on p. 15).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to have sludge granules with the particle size and sludge concentration as taught by Miyake because such sludge granules and concentration enable high-speed processing of the water to be treated (see Miyake translation, p. 2, para. 4; p. 3, para. 1).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) and Yamamura et al. (JP 2008-284427 A, as cited in the IDS) as applied to claim 1 above, and further in view of Hamamoto et al (JP 2014-133202 A, as cited in the IDS).

Regarding Claim 8:
	Kanai, as previously modified, teaches the water treatment method according to claim 7.
	Kanai does not explicitly teach wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction that is different from the installation location of the ammonia measurement device, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range.
	Hamamoto teaches a water treatment method for treating a water to be treated containing a nitrogen component (ammonia is measured, which is interpreted that the treatment target water W contains ammonia) (see submitted English abstract), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, an aerobic biological treatment of the inflow water to be treated; wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction that is different from the installation location of the ammonia measurement device, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range (an ammonia meter 4, a nitric acid meter 3 and a dissolved oxygen meter 5; an air blast volume controller 7 for controlling the air blast 2 by determining, on the basis of the respective measurement values of these meters, the volume of air to be blasted into the liquid mixture C comprising treatment target water W; meters 3, 4 and 5 are depicted separately and therefore are necessarily installed in a different location from each other) (see submitted English abstract; Table 2; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to individually install at least one of a dissolved oxygen measurement unit and a nitrate concentration measurement unit, and therefore have measurement units installed in a location different from the ammonia measurement device of claim 7 upon which claim 8 depends, and control aeration gas amount so that the water quality measurement falls within a prescribed range as taught by Hamamoto because such aeration control optimizes the aeration amount (see submitted English abstract).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanai et al. (JP 2013-081881 A, as cited in the IDS) and Yamamura et al. (JP 2008-284427 A, as cited in the IDS) as applied to claim 10 above, and further in view of Hamamoto et al (JP 2014-133202 A, as cited in the IDS).

Regarding Claim 17:
	Kanai, as previously modified, teaches the water treatment device according to claim 10.
	Kanai does not explicitly teach wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction that is different from the installation location of the ammonia measurement device, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range.
	Hamamoto teaches a water treatment method for treating a water to be treated containing a nitrogen component (ammonia is measured, which is interpreted that the treatment target water W contains ammonia) (see submitted English abstract), the method comprising: a biological treating for conducting, in a biological treatment device having at least an aerobic tank, an aerobic biological treatment of the inflow water to be treated; wherein at least one water quality measurement unit selected from among an ammonium nitrogen concentration measurement unit, a dissolved oxygen measurement unit and a nitrate concentration measurement unit is installed in a location along a lengthwise direction that is different from the installation location of the ammonia measurement device, and an aeration amount of the oxygen-containing gas introduced into the aerobic tank is controlled so that a measured value from each water quality measurement unit falls within a prescribed range (an ammonia meter 4, a nitric acid meter 3 and a dissolved oxygen meter 5; an air blast volume controller 7 for controlling the air blast 2 by determining, on the basis of the respective measurement values of these meters, the volume of air to be blasted into the liquid mixture C comprising treatment target water W; meters 3, 4 and 5 are depicted separately and therefore are necessarily installed in a different location from each other) (see submitted English abstract; Table 2; Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kanai to individually install at least one of a dissolved oxygen measurement unit and a nitrate concentration measurement unit, and therefore have measurement units installed in a location different from the ammonia measurement device of claim 7 upon which claim 8 depends, and control aeration gas amount so that the water quality measurement falls within a prescribed range as taught by Hamamoto because such aeration control optimizes the aeration amount (see submitted English abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        9/30/2022